Habeas corpus. On return it appeared that the prisoner was committed by a warrant under the hand of Mr. Justice Faw, in these words: “Alexandria County, ss. You are hereby required to receive into your custody negro Anthony, who was brought be*1046fore me by Joseph Simpson, as a runaway, said to be a slave, the property of Mr. Richard West, of Prince George’s county, Maryland, and him safely keep until he be thence discharged according to law. Given under my hand, this 19th day of April, 1806. A. Faw. Capt James Campbell, Jailer.”
The prisoner was discharged, on consideration of the Acts of Assembly, of December 26, 1792, p. 246; December 10, 1793, pp. 315, 316; and January 21, 1801, p. 412.